Citation Nr: 1645806	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder to include degenerative changes  

2.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a bilateral foot disorder to include neuropathy.  

4.  Entitlement to service connection for recurrent hepatitis to include hepatitis C.  

5.  Entitlement to service connection for a recurrent skin disorder.  


REPRESENTATION

Appellant represented by:	M. Kinman, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1967 to November 1967 and from March 1971 to March 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both hepatitis residuals to include hepatitis C and a skin disorder.  In May 2010, the RO, in pertinent part, denied service connection for a low back disorder, diabetes mellitus claimed as the result of herbicide exposure, and a nerve disorder of the feet.  In August 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In January 2014, the Board determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both hepatitis residuals including hepatitis C and a skin disorder; denied service connection for a lumbar spine disorder, diabetes mellitus claimed as the result of herbicide exposure, and a bilateral foot disorder; and remanded the issues of service connection for both hepatitis C and a skin disorder to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In February 2015, the Court determined that the Veteran had been provided inadequate assistance by the Veterans Law Judge at the August 2012 Board hearing; vacated those portions of the January 2014 Board decision which denied service connection for a lumbar spine disorder, diabetes mellitus claimed as the result of herbicide exposure, and a bilateral foot disorder; and remanded the issues to the Board for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In accordance with the Court's February 2016 decision, the Board contacted the Veteran and informed him of his right to have an additional hearing before a Veterans Law Judge.  In October 2016, the Veteran's attorney indicated that the Veteran wanted a "3-way" videoconference hearing before a Veterans Law Judge.  The requested videoconference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested "3-way" videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

